Willson, Judge.
This is a case in which the evidence adduced on the trial to establish the guilt of the defendant was all circumstantial. There was no direct evidence proving that she committed the theft. Such being the character of the evidence, it was incumbent upon the trial judge to instruct the jury on the legal principles having relation to that kind of evidence. (Gonzales v. The State, 12 Texas Ct. App., 657.) In this case the court failed to charge the jury upon this subject, and therefore failed to charge the law applicable to the case, as has been well settled by the repeated decisions of the Supreme Court and of this court.
Considering the peculiar facts of this case, we think the court, in its charge, should have submitted to the jury the issue as to whether or not the theft, if they found defendant guilty of a theft, was a misdemeanor; that is, whether the property stolen *271was of less value than twenty dollars. We think this was necessary, because there was evidence tending to show that defendant found the necklace, and if the jury did not believe from the evidence beyond a reasonable doubt that she was guilty of the theft of this article, they could not have properly convicted her of a felony, although they might have believed beyond a reasonable doubt that she was guilty of the theft of the other property, because the other property was less than twenty dollars in value. We think the court erred in not giving the jury a charge presenting this phase of the case, as presented by the evidence.
Because of the errors in the charge of the court, the judgment is reversed and the cause remanded.

jReversed and remanded.

Opinion delivered May 30, 1883.